DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarita (US 4703641) in view of Bobig (US 20030177807). 
Regarding claim 1, Yarita discloses a method (Fig. 1-7) for locally increasing a size of a roll gap (edge roll gap shown in Fig. 1) in a region of strip edges of a rolled strip (4) in a rolling stand (stand shown in Fig. 1), wherein the rolling stand comprises: an upper working roller (1) and a cooperating lower working roller (1’), the rollers extending parallel to each other and defining a gap between the rollers, the rollers cooperating for passage of the rolled strip through the gap between (see Fig .1) the rollers; each working roller having two opposite ends (left and right ends) configured for rotational mounting of the working roller; each working roller having, in a respective axial direction thereof, a conical portion (5, 5’) followed by a running surface (surface where 1 and 1’ is labeled); the upper working roller is oriented in an opposite axial direction to the lower working roller; the method comprising the method steps of: hot rolling a rolled stock (Col. 1 line 10: hot rolling) in the rolling stand through the gap between the rollers, and causing the radial extent of the running surface of at least one of the working rollers to decrease by ∆r (examiner interprets that this is normal wear on the contact surface of the roll) 
  Although Yarita discloses axial shifts of the work rolls, Yarita is silent to each working roller having a respective separate displacing device configured and operable for axially displacing the respective working roller.
Bobig teaches a method (Fig. 1-3) for locally increasing a size of a roll gap (edge roll gap shown in Fig. 1) in a region of strip edges of a rolled strip (12) in a rolling stand (stand shown in Fig. 1), wherein the rolling stand comprises: an upper working roller (11a) and a cooperating lower working roller (11b), the rollers extending parallel to each other and defining a gap between the rollers, the rollers cooperating for passage of the rolled strip through the gap between (see Fig .1) the rollers; each working roller having two opposite ends (left and right ends) configured for rotational mounting of the working roller; each working roller having, in a respective axial direction thereof, a conical portion (18) followed by a running surface (surface where 11a and 11b is labeled); the upper working roller is oriented in an opposite axial direction to the lower working roller; each working roller having a respective separate displacing device 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the work rolls of Yarita with the respective separate displacing device (16, 17) as taught by Bobig in order to provide sufficient structure to shift the work roll in the axial direction.
Regarding claim 2, Yarita discloses a method for locally increasing a size of a roll gap in a region of strip edges of a rolled strip in a rolling stand, wherein the rolling stand comprises:  an upper working roller and a cooperating lower working roller, the rollers extending parallel to each other and defining a gap between the rollers, the rollers cooperating for passage of the rolled strip through the gap between the rollers; each working roller having two opposite ends configured for rotational mounting of the working roller; each working roller having, in a respective axial direction thereof a conical portion followed by a running surface; the upper working roller is oriented in an opposite axial direction to the lower working roller; the method comprising the method steps of. hot rolling a rolled stock in the rolling stand through the gap between the rollers (see claim 1 rejection all the limitations above), and causing the radial extent of the running surface of at least one of the working rollers to decrease at a rate of 
    PNG
    media_image1.png
    29
    30
    media_image1.png
    Greyscale
 (examiner interprets that this the rate of radial wear on the work roll) during the rolling, while axially displacing the working rollers in opposite axial directions at a displacement rate of 
    PNG
    media_image2.png
    51
    122
    media_image2.png
    Greyscale
  (examiner interprets the equation to mean that the thick portion of the rolled stock is getting larger quicker since v=∆r dot/ tan(α) means that rate of wear on the rolls match the rate of axial displacement so that the material location contacting the surface of taper is 
    PNG
    media_image1.png
    29
    30
    media_image1.png
    Greyscale
 indicates the rate of wear of the running surface in a radial direction and a indicates a pitch angle of the conical portion of the respective working roller (see Fig .2b &Col. 5 line 33-61: work rolls are shifted in the axial direction in order to mitigate the wear and to prevent edge built-up or edge drop by changing the contact position of the material with the tapered ground ends within allowable range. Examiner notes that the “change” in contact position means that the rolls are either displaced quicker or slower in the axial direction in comparison with the change rate of the wear in the radial direction. Therefore, meets the limitation 
    PNG
    media_image2.png
    51
    122
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    51
    124
    media_image3.png
    Greyscale
since EL2 is going to be changed at a rate which means that there is a difference between S dot and ∆r dot/ tan(α)).
 Although Yarita discloses axial shifts of the work rolls, Yarita is silent to each working roller having a respective separate displacing device configured and operable for axially displacing the respective working roller.
Bobig teaches a method (Fig. 1-3) for locally increasing a size of a roll gap (edge roll gap shown in Fig. 1) in a region of strip edges of a rolled strip (12) in a rolling stand (stand shown in Fig. 1), wherein the rolling stand comprises: an upper working roller (11a) and a cooperating lower working roller (11b), the rollers extending parallel to each other and defining a gap between the rollers, the rollers cooperating for passage of the rolled strip through the gap between (see Fig .1) the rollers; each working roller having two opposite ends (left and right ends) configured for rotational mounting of the working roller; each working roller having, in a respective axial direction thereof, a conical portion (18) followed by a running surface (surface where 11a and 11b is labeled); the upper working roller is oriented in an opposite axial direction to the lower working roller; each working roller having a respective separate displacing device (16, 17) configured and operable for axially displacing the respective working roller. Bobig also 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the work rolls of Yarita with the respective separate displacing device (16, 17) as taught by Bobig in order to provide sufficient structure to shift the work roll in the axial direction.
Regarding claim 3, see claim 1 rejection about interpretation of Yarita with regards to S>∆r/ tan(α) or S<∆r/ tan(α).
Regarding claim 4, see claim 2 rejection about interpretation of Yarita with regards to 
    PNG
    media_image2.png
    51
    122
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    51
    124
    media_image3.png
    Greyscale
.
Regarding claim 5, Yarita in view of Bobig teaches the method as claimed in claim 1, wherein, for thin strips with a thickness of between 0.5 and 2 mm, setting a planarity and/or the profile of the strip (examiner interprets that no matter the thickness, the planarity i.e. flatness of the strip is set by the roll gap of Yarita’s).  
Regarding claim 6, Yarita in view of Bobig teaches the method as claimed in claim 4, wherein, for strips with a thickness of > 2 mm, setting a profile of the strip (examiner interprets that no matter the thickness, the planarity i.e. flatness and/or the profile of the strip is set by the roll gap of Yarita’s). 
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 

    PNG
    media_image4.png
    237
    784
    media_image4.png
    Greyscale

Examiner respectfully disagrees. 
1. Examiner notes that he claim does not mention anything about a proportion. 
- claim does not disclose any proportions. If it is interpreted at the tan alpha is a proportion, Yarita discloses the equation above. (see below)
2. Yarita disclose the equation above. 
-wear in the radial direction of a roll is inherent. Examiner notes that all rolls face wear the rate would depend on the material used for the roll or the workpiece or various reasons, wear occurs. As shown in Fig. 2 of Yarita, Yarita shows that the wear is negligible compared to the shift. 
- Yarita teaches in Fig. 2b that the roller is shifted so that the thick edge portion is increasing. This proves that the shift S is more than the rate of wear ∆r with respect to the angle of the roller conical portion. For example, when s is shifted less than the rate of wear ∆r with respect to the angle of the roller conical portion, it would not show that the thick edge portion at all since S=∆r/ tan(α) means that wear on the rolls match the axial displacement so that the material location contacting the surface of taper is maintained. 
3. Yarita discloses the goal. 
. 

    PNG
    media_image5.png
    191
    341
    media_image5.png
    Greyscale

Conclusion
Hishinuma (US 4823585) and Ginzburg (US 4730475) teach similar methods with rollers having tapered edges and adjusting the roll gap at the edge of the strip.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799